                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO._________________

FRANCES KRANZ,

                Plaintiff,

vs.

TLC RECOVERY CENTER OF
SOUTH FLORIDA, LLC d/b/a EVOLUTIONS
TREATMENT CENTER, a Florida corporation,
and GEDALE FENSTER, individually,

            Defendants.
________________________________________/

                                           COMPLAINT

        Plaintiff, FRANCES KRANZ, by and through undersigned counsel, sues the Defendants,

TLC RECOVERY CENTER OF SOUTH FLORIDA, LLC d/b/a EVOLUTIONS TREATMENT

CENTER, (hereinafter, “Company”), and GEDALE FENSTER, individually, (hereinafter,

collectively referred to as “Defendants”) and alleges as follows:

        1.      Plaintiff, a former employee of the Defendants, brings this action to recover

compensation and other relief under the Fair Labor Standards Act, as amended (the "FLSA"), 29

U.S.C. § 201 et seq.

        2.      Jurisdiction is conferred on this Court by 29 U.S.C. § 216(b).

        3.      The unlawful employment practices alleged herein occurred and/or were committed

within this judicial district.

        4.      At all times material hereto, Plaintiff is/was a resident of this judicial district, an

employee of the Defendants, sui juris and otherwise within the jurisdiction of this Court.
       5.      At all times material hereto, Defendant, Company, was the employer or former

employer of the Plaintiff and is conducting business in this judicial district and is otherwise an

‘employer’ under the FLSA.

       6.      That at all times material hereto, Defendant, GEDALE FENSTER, individually, acted

directly in the interests of her employer, the Defendant, Company, in relation to the Plaintiff, and

this individual Defendant exercised the requisite legal control and otherwise administered the illegal

acts as described herein on behalf of the Defendant, Company, and is otherwise an ‘employer’ under

the FLSA.

       7.      At all times material hereto, Defendants were and continue to be an ‘enterprise

engaged in commerce’ within the meaning of the FLSA.

       8.      That at all times material hereto, Plaintiff was ‘engaged in commerce’ within the

meaning of the FLSA.

       9.      Defendants have been at all times material engaged in interstate commerce, and

Defendants’ annual gross revenues derived from this interstate commerce, upon information and

belief, are in excess of $500,000.00 for the relevant time period.

       10.     The Plaintiff was hired as a non-exempt employee by the Defendants.

       11.     During her employment, the Defendants however had Plaintiff, a non-exempt

employee under the FLSA, work in excess of forty (40) hours per work week, but willfully refused

to properly compensate Plaintiff for such work in violation of the FLSA.

       12.     Specifically, she was working approximately 50 hours per week for a rate of $1,200

per week.

       13.     However, the FLSA requires payment on a per-hour basis, not a per-week one;

weekly payment is considered to be for the first 40 hours worked.

                                                  2
         14.    If Defendants paid Plaintiff for $1,200 for forty hours of work, then her hourly rate

was $30 and her overtime rate was one and one half times that, or $45.

         15.    Therefore, Defendants owe Plaintiff $45 for each overtime hour she actually worked,

for three year statute of limitations, or $450 per week.

         16.    All records concerning the number of hours actually worked by Plaintiff are

presumably in the exclusive possession and sole custody and control of the Defendants, and

therefore, Plaintiff is unable to state at this time the exact amount due.

         17.    Plaintiff, however, will exert diligent efforts to obtain such information by

appropriate discovery proceedings, to be taken promptly in this case, and if required, an amendment

to this Complaint will be submitted to set forth an amount due by the Plaintiff.

                                           COUNT I
                                        FLSA - COMPANY

         Plaintiff incorporates by reference the allegations contained in paragraphs 1 through 17

above.

         18.    Plaintiff is entitled to time and one half for each hour worked in excess of forty (40)

hours per work week pursuant to the FLSA.

         19.    By reason of the intentional, willful and unlawful acts of the Defendant, Company in

violation of the FLSA, Plaintiff has suffered damages.

         WHEREFORE, Plaintiff demands judgment against the Defendant, Company for all

damages and relief under the FLSA, including liquidated damages (and/or pre-judgment interest),

attorneys’ fees, costs and expenses, in addition to all other relief this Court deems just and proper.

                                         COUNT II
                                   FLSA–GEDALE FENSTER

         Plaintiff incorporates by reference the allegations contained in paragraphs 1 through 17 of

                                                  3
this Complaint.

          20.    Plaintiff is entitled to time and one half for each hour worked in excess of forty (40)

hours per work week pursuant to the FLSA.

          21.    By reason of the intentional, willful and unlawful acts of the Defendant, GEDALE

FENSTER in violation of the FLSA, Plaintiff has suffered damages.

          WHEREFORE, Plaintiff demands judgment against the Defendant, GEDALE FENSTER

for all damages and relief under the FLSA, including liquidated damages (and/or pre-judgment

interest), attorneys’ fees, costs and expenses, in addition to all other relief this Court deems just and

proper.

                                       DEMAND FOR JURY TRIAL

          Plaintiff demands a trial by jury on all counts.

          Dated: April 3, 2020.                  Respectfully submitted,

                                                 Law Offices of Levy & Levy, P.A.
                                                 1000 Sawgrass Corporate Parkway
                                                 Suite 588
                                                 Sunrise, Florida 33323
                                                 Telephone: (954) 763-5722
                                                 Facsimile: (954) 763-5723
                                                 Email: chad@levylevylaw.com
                                                 Service Email: assistant@levylevylaw.com
                                                 Counsel for Plaintiff

                                                 /s/ Chad Levy
                                                 CHAD E. LEVY, ESQ.
                                                 F.B.N.: 0851701




                                                    4
